UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6967



MAURICIO LOPEZ HOWELL,

                                             Petitioner - Appellant,

          versus


PATRICIA STANSBERRY, Warden, Low Security
Correctional  Institution,  Butner, North
Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-119-5-BO)


Submitted:   October 20, 2005             Decided:   October 28, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mauricio Lopez Howell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mauricio Lopez Howell, a federal prisoner, appeals the

district court’s orders dismissing his petition filed under 28

U.S.C. § 2241 (2000), and denying his motion for reconsideration.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Howell v. Stansberry, No. CA-05-119-5-BO (E.D.N.C.

Apr. 21, 2005; filed June 9, 2005 & entered June 17, 2005); see

also In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (discussing

circumstances under which § 2241 may be used to test legality of

conviction).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -